DETAILED ACTION
Claims 2, 5, 7-10, and 17-20 are pending.  Of these, claims 9-10 are withdrawn as directed to a nonelected invention.  Therefore, claims 2, 5, 7-8, and 17-20 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
	 The 103 rejection is revised in view of the amendment.   
	The double patenting rejection is revised in view of the amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 7-8, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Banowski et al. (DE 10 2008 035 014 A1)(2010) as evidenced by the English translation thereof, and in view of Schreiber et al. (DE 100 57 767 A1 (2002) as evidenced by the English translation thereof and Hermeling et al. (US Pat. Pub. 2004/0265387).




 As to claims 2, 5, 7-8, and 17-20, Banowski does not further expressly disclose that the strongly water absorbing thickener carboxymethylcellulose is in the form of its sodium salt, (i.e., sodium carboxymethylcellulose, which is the elected species of strongly swelling water absorbing component (A).  Nor does Banowski expressly disclose that the sodium carboxymethylcellulose has a D50 average particle size within the range recited by claim 8.  Additionally, the amount for carboxymethylcellulose taught by Banowski (i.e., 0.08-1 wt%) is below the range recited by claim 8, and Banowski does not clearly state a percentage range for the hydrophobic silica (claim 8) as 
Schreiber discloses deodorant/antiperspirant compositions (paragraphs 2-3) comprising a thickener such as carboxymethylcellulose or sodium carboxymethylcellulose, in a concentration of about to about 10 wt% (paragraphs 61-62).  Schreiber further teaches that sprayable compositions preferably have viscosities of less than 2000 mPa.s (paragraph 60).    
Hermeling discloses hydrophilic, water swellable polymers such as carboxymethylcellulose for use in cosmetics and for use as thickeners (paragraphs 1, 4, 135),  and teaches that such polymers should have certain particle size distributions, and discloses specific embodiments wherein  70 % have a size between 30 and 200 microns which reads on the “at least 30 wt%” having a size of more than 10 microns as recited by claim 3 (see claim 25 of Hermeling), and an embodiment wherein 97% by weight of particles have a size of less than 250 microns (see claim 21 of Hermeling), the skilled artisan would have recognized that in such an embodiment 100 wt% of the particles or nearly so would have a size of less than 200 microns as recited by claim 3.   It is further noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, and in the present case the skilled artisan would not have expected any significant difference in properties between 
As to claims 2, 5, 7-8, and 17-20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Banowski composition by 1) using the sodium carboxymethylcellulose in the form of particles having a size range within the ranges recited by claim 3, since Hermeling teaches the importance of particles size distributions of polymers formed from carboxymethylcellulose intended for use as hydrophilic water absorbers and thickeners in cosmetics, and expressly teaches that carboxymethylcellulose particles having very similar size distributions to the ranges recited by claim 3 are suitable for this purpose (additionally, discovering optimum or working ranges involveing only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233), and 2) by selecting sodium carboxymethylcellulose as the lipophilic thickener instead of, or in addition to, the carboxymethylcellulose that is taught by Banowski, since Schreiber expressly teaches that both sodium carboxymethylcellulose and carboxymethylcellulose are suitable for use as water swelling thickeners in a deodorant composition.  Such a modification merely involves substituting an equivalent known for the same purpose, which is prima facie obvious.  MPEP 2144.06.  An express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).  It further would have been prima facie obvious to vary the amount of the sodium carboxymethylcellulose thickener to arrive at an amount within the range recited by claim 1 while ensuring that the In re Aller, 105 USPQ233.  It further would have been prima facie obvious to select an amount of the phenoxyethanol deodorizer to be within the range recited by claims 1 and 8, since said amount is a result effective variable that will affect its ability to impart deodorizing properties to the composition.  Discovering optimum or working ranges involves only routine skill in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
The resulting composition will comprise a component A and a component B that can absorb the amounts of water recited by claim 17, because the composition comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  
Response to Applicant’s Arguments
 Applicant argues that Schreiber makes it clear that its invention can comprise multiple forms, and that when the form is that of a spray, the composition does not contain thickeners.  Since the amended claims are now focused solely on sprayable compositions, Applicant concludes that the skilled artisan would no longer find motivation in Schreiber to modify Banowski to include such higher levels of thickeners.
In response, while Schreiber teaches that its sprayable deodorant compositions do not comprise thickeners while its lotion compositions comprise up to 10% thickeners, Banowski expressly teaches that its sprayable composition does comprise thickeners.  Therefore, the skilled artisan would recognize that the Banowski composition can comprise a certain amount of thickener and still be in a sprayable form, such that Schreiber’s teaching that its sprayable compositions do not comprise thickener is not applicable to the Banowski composition.  It would have been within the purview of the skilled artisan to vary the amount of thickener in the Banowski composition while avoiding an amount so high as to render the composition nonsprayable, thereby arriving at amounts within the presently claimed range, especially since Schreiber gives 
Double Patenting
Claims 2, 5, 7-8, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/844,650 and in view of Banowski et al. (DE 10 2008 035 014 A1)(2010) where indicated below.  
The teachings of the cited references are relied upon as discussed above.
The copending claims recite an anhydrous cosmetic composition comprising at least one strongly swelling water absorber consisting of CMC having the presently recited particle size, and at least one low swelling water absorber such as a silica or modified silica, and an odor absorbing component, wherein the amounts and ratios of the ingredients are the same or overlap the presently claimed amounts and ratios.
Although the copending claims do not expressly recite the elected species of   hydrophilic silica, and phenoxyethanol, it would have been prima facie obvious to modify them to incorporate these elements, because Banowski expressly teaches that hydrophilic silica and phenoxyethanol are suitable for use in anhydrous cosmetic compositions as thickeners and odor absorbers. Although the copending claims do not expressly recite the presence of a cosmetic oil in the amount of 30-80%, it would have been prima facie obvious to modify them to incorporate a cosmetic oil in such an amount, because Banowski expressly teaches that cosmetic oils in such amounts are conventionally added to anhydrous deodorant compositions.  The resulting composition 
Response to Applicant’s Arguments
	Applicant has not submitted any substantive arguments against the double patenting rejection, which is therefore maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/Primary Examiner, Art Unit 1645